  Case 19-16681-amc        Doc 110         Filed 03/11/21 Entered 03/11/21 09:40:50            Desc Main
                                          Document Page 1 of 1



                      IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

IN RE: Yongping Wang
                                Debtor(s)
                                                                              CHAPTER 13
J.P. Morgan Mortgage Acquisition Trust 2006--WF1,
U.S. Bank National Association, as Trustee, its
successors and/or assigns
                               Movant
                vs.                                                        NO. 19-16681 AMC

Yongping Wang
                                Debtor(s)

Scott F. Waterman                                                         11 U.S.C. Section 362
                                Trustee


                                                 ORDER

           AND NOW, this            day of             , 2021 upon the filing of a Certification of Default
   by the Movant on February 16, 2021 and Movant filing a Praecipe to Withdraw said Certification of
   Default on March 10, 2021,
           it is ORDERED AND DECREED that: The Order entered on March 8, 2021 is hereby vacated,
   and the Automatic Stay remains in effect as to Specialized Loan Servicing LLC as servicer for J.P.
   Morgan Mortgage Acquisition Trust 2006--WF1, U.S. Bank National Association, as Trustee and the
   premises 2623 East Madison Street Philadelphia, PA 19134.




         Date: March 11, 2021

                                                         United States Bankruptcy Judge.
